Title: Enclosure: Papers on Spain Received from Edmond Charles Genet, II, 21 July 1783
From: Vergennes, Charles Gravier, Comte de
To: La Luzerne, Anne César, Chevalier de


II
Proofs of the Machievelism of the Cabinet of Versailles.
Extract of a letter of M. de Vergennes to the Chargé des affaires of France with the US.
Versailles. July 21. 1783.
‘The future existence of the Congress presents important questions to discuss, and I foresee that it will be some time before they will be decided. I think as you do, that the preservation of the Congress would suit us; but what perhaps suits us better is that the US. should not acquire the political consistence of which they are susceptible: because every thing convinces me that their views and their affections will be very versatile, and that we cannot count on them, if ever there happen to us new discussions with England.’
Note. This opinion has been entirely adopted since, and has served as the basis of the instructions given in 1787. to M. de Moustier.
 